DETAILED ACTION
Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2022. Applicant traverses on the basis that searching all species can be done without a serious burden. Examiner maintains that a serious search burden would result from such a search. The Requirement is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein the sheet reverse passage is configured to merge with another conveyance passage upstream…from a portion in which the sheet reverse passage branches into the first sheet conveyance passage and the second sheet conveyance passage.” The claim seems to be directed to curved portion 139 of sheet reverse passage in figure 6. However, if the two claimed portions of the sheet reverse passage correspond to portion 139 and unlabeled portion of sheet reverse passage 140 closest to passage 131b, Examiner maintains that the claimed portion cannot both correspond to the sheet reverse passage because each constitutes a separate passage. That is, the a sheet can only be conveyed through one of the curved segments in a given sheet reversal, and thus Examiner maintains that the claim is ambiguous by claiming two distinct and mutually exclusive passages as part of a single sheet reverse passage. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sakura et al. (8,910,587).

Regarding claim 1, Sakura teaches an image forming apparatus comprising: 
a recording medium stacker (fig. 1, item 1) configured to stack a recording medium (fig. 1, item 2); 
an application unit (fig. 1, item 100) configured to apply a treatment liquid to the recording medium (see fig. 1); 
an image forming unit (fig. 1, item 7) disposed downstream from the application unit in a conveyance direction of the recording medium (fig. 1, see arrows), 
the image forming unit being configured to form an image on the recording medium (see fig. 1); and 
a sheet reverse passage (fig. 1, item 9, 10) configured to reverse the recording medium after the recording medium passes through the image forming unit to re-convey the recording medium to the application unit (col. 4, lines 52-61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakura in view of Hakamata et al. (9,004,673) and Ikuta et al. (2015/0063848).

Regarding claim 2, Sakura teaches the image forming apparatus according to claim 1. Sakura does not teach first and second conveyance passages. Hakamata teaches a first sheet conveyance passage (Hakamata, fig. 1, item 23) configured to convey the recording medium fed from the recording medium stacker to an application unit (Hakamata, fig. 1, item 1000); and a second sheet conveyance passage (Hakamata, fig. 1, item 21) configured to convey the recording medium without passing through the conveyance unit (Hakamata, see fig. 1), wherein a sheet reverse passage (Hakamata, fig. 1, item 1000) and configured to merge with another conveyance passage upstream, in the conveyance direction of the recording medium, from a portion in which the sheet reverse passage branches into the first sheet conveyance passage and the second sheet conveyance passage (see 112 rejection).

Regarding claim 4, Sakura teaches the image forming apparatus according to claim 1. Sakura does not teach
a plurality of recording medium stackers including the recording medium stacker, the plurality of recording medium stackers being configured to stack the recording medium; and
a plurality of sheet feeding passages disposed corresponding to the plurality of recording medium stackers. Hakamata teaches this (Hakamata, fig. 1, note stackers 20, 21 and feed passages 23, 21 corresponding to stackers). It would have been obvious to one of ordinary skill in the art at the time of invention to allow for a number of stackers and passages, as disclosed by Hakamata, in the device disclosed by Sakura because doing so would allow for more than one type of medium. 
Upon combination of Hakamata with Sakura, the sheet reverse passage is configured to merge with one of the plurality of sheet feeding passages. That is, the sheet reverse passage would begin downstream of printheads 7 and end just upstream of application units 1000 so as to allow for application of the treatment liquid to a second side of the medium to be printed. 

Regarding claim 5, Sakura in view of Hakamata teaches the image forming apparatus according to claim 1, wherein the sheet reverse passage includes a branch passage configured to merge with a conveyance passage between the application unit and the image forming unit (Sakura, fig. 1, Note that the branch from which passage 9 splits from belt 6 is being taken to be the claimed branch passage. Note that the branch is downstream of image forming unit and upstream of application unit, thereby making the branch “between” the units. Further, as shown in figure 1 of the present application, branch passage E is also not physically between application unit 210 and image forming unit 301 but rather only “between” the two in upstream/downstream relativity). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853